EXX.COM, LLC FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2007 and 2008 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of EXX.com, LLC We have audited the accompanying balance sheets of EXX.com, LLC as of December 31, 2007 and 2008, and the related statements of operations, members’ equity, and cash flows for each of the years in the two-year period ended December 31, 2008.EXX.com, LLC’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of EXX.com, LLC as of December 31, 2007 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. [s] Rosenberg Rich Baker Berman & Company Somerset, New Jersey March 11, 1 EXX.COM, LLC BALANCE SHEETS AS OF DECEMBER 31, 2008 & 2007 2008 2007 ASSETS Current Assets Cash $ 2,671 $ 117,561 Accounts receivable, net of allowance for doubtful accounts of $3,470 and $0 115,680 - Total current assets 118,351 117,561 Equipment, net 106,310 85,200 Other Assets 8,919 2,801 Total assets $ 233,580 $ 205,562 LIABILITIES AND MEMBERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 606,814 $ 156,690 Capital Leases, current 15,289 27,531 Loans payable 174,815 - Total current liabilities 796,918 184,221 Long term liabilities Capital Leases, long term 3,797 7,707 Total long term liabilities 3,797 7,707 Members' equity (deficit) Members' capital (deficiency) (567,135 ) 13,634 Total members' equity (deficit) (567,135 ) 13,634 Total liabilities and members' equity $ 233,580 $ 205,562 2 EXX.COM, LLC STATEMENTS OF OPERATIONS & MEMBERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2008 2007 Revenue Professional User Charges $ 486,000 $ 486,000 Software Consulting 203,766 129,904 Web Page Maintenance 30,000 30,000 User fees and connectivity 497,080 227,236 Total Revenue 1,216,846 873,140 Cost of goods sold: Software expenses 113,268 195,347 Trading expenses 1,062,194 618,871 Consulting fees 190,278 124,974 Licenses and exchange fees 160,178 144,549 Depreciation and amortization 45,019 46,075 Total cost of goods sold 1,570,937 1,129,816 Gross loss (354,091 ) (256,676 ) Research & development-software 242,703 287,247 Operating expenses: Live testing - software 455,000 568,850 General & administrative expenses 238,885 258,188 Loss before other income (expense) (1,290,679 ) (1,370,961 ) Other income (expense): Interest income 13 92 Loss on disposal of equipment (1,049 ) - Interest expense (15,075 ) (17,368 ) Total other income (expense) (16,111 ) (17,276 ) Net loss (1,306,790 ) (1,388,237 ) Members' equity (deficit), beginning of year 13,634 (96,848 ) Contributions 1,130,337 2,735,827 Distributions (404,316 ) (1,237,108 ) Members' equity (deficit), end of year $ (567,135 ) $ 13,634 3 EXX.COM, LLC CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2008 2007 Cash flows from operating activities: Net loss $ (1,306,790 ) $ (1,388,237 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 45,019 46,075 Loss on disposal of equipment 1,049 - Bad debt expense 3,470 - Interest accretion on loan payable 4,427 - Changes in assets and liabilites (Increase) decrease in assets: (Increase) decrease in receivable (119,150 ) 67,250 Other assets (6,118 ) - Increase (decrease) in liabilities: Accounts payable and accrued expenses 450,124 7,968 Total adjustments 378,821 121,293 Net cash used in operating activities (927,969 ) (1,266,944 ) Cash flows from investing activities Net cash paid for equipment (51,917 ) (48,620 ) Net cash used in investing activities (51,917 ) (48,620 ) Cash flows from financing activities Capital contributions 1,130,337 2,735,827 Distributions (404,316 ) (1,237,108 ) Net proceeds from loans 170,388 - Paydown of capital lease obligations (31,413 ) (30,566 ) Paydown of loans - (65,000 ) Net cash provided by financing activities 864,996 1,403,153 Net increase (decrease) in cash (114,890 ) 87,589 Cash, beginning of period 117,561 29,972 Cash, end of period $ 2,671 $ 117,561 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ 10,648 $ 17,368 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Equipment additions under capital leases $ 15,261 $ 37,920 4 EXX.com, LLC Notes to Financial Statements 1.Summary of Significant Accounting Policies Nature of Operations The Company provides advanced connectivity and software solutions to small and medium sized stock brokerage, arbitrage, investment banking firms, and Hedge Funds in major American markets from offices in Ramsey, NJ.The Company's mission is to build autonomous, efficient, reliable and cost effective trading platforms in order to achieve Straight Through Processing (STP) in the financial industry. The Company's main business is customizing proprietary platforms so from one program STP is enabled across all the financial networks. The Company is a Limited Liability Company (LLC) and as such no member will be bound by, or be personally liable for the expenses, liabilities or obligations of the Company.The latest date on which the limited liability company is to be dissolved and its affairs wrapped up is December 31, 2042. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 5 Income Taxes The Company, with the consent of its shareholders, has elected under the Internal Revenue Code to be a Limited Liability Company (LLC) for both federal and state tax purposes. In lieu of corporate income taxes, the members of an LLC are taxed on their proportionate share of the Company's taxable income. Therefore, no provision or liability for federal or state income taxes has been included in the financial statements. Concentration of Credit Risk The Company maintains cash balances at a financial institution located in New Jersey. Accounts at the institution are insured by the Federal Deposit Insurance Corporation up to $250,000.As of December 31, 2008 and 2007 there were no deposits uninsured. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents. 6 EXX.com, LLC Notes to Financial Statements 1. Summary of Significant Accounting Policies (continued) Accounts Receivable Accounts receivable are presented at their net realizable value.Doubtful accounts are written off in the year in which they are deemed uncollectible.Subsequent collections of accounts previously written off are recognized as income in the year in which payments are received. The Company assesses the need for an allowance for doubtful accounts based upon a review of their outstanding receivables, historical collection information and the economic conditions.There is a $3,470 provision for doubtful accounts at December 31, 2008. Equipment and Depreciation Equipment is carried at cost.Depreciation is computed by straight-line methods using estimated useful lives of generally 5 to 10 years for machinery and equipment.Equipment under capital leases are amortized over the shorter of the lease term or the estimated useful life.Expenditures for major renewals and betterments that extend the useful lives of equipment are capitalized.Expenditures for maintenance and repairs are charged to expenses as incurred. Other Assets Other assets include a deposit on a trade show booth at December 31, 7 Revenue Recognition The Company records the revenues on its software hosting and other services when there is persuasive evidence of an arrangement, the fees are fixed or determinable, the services have been delivered and collectability is reasonably assured. The Company's software hosting contracts include the right to use the software and are generally multiple element arrangements, which provide for certain deliverables to the customer that may include software support, enhancements, training and website maintenance.The Company does not allow the customers to take possession of the Company's software at any time, therefore, the Company applies EITF No. 00-3, Application of AICPA Statement of Position 97-2, Software Revenue Recognition, to Arrangements that Include the Right to Use Software Stored on Another Entity's Hardware [Superseded by FASB Codification on 9/15/2009], to the Company's current customer agreements and arrangements. EXX.com, LLC Notes to Financial Statements 1. Summary of Significant Accounting Policies (continued) Revenue Recognition(continued) Since they include multiple deliverables, these arrangements are accounted for in accordance with EITF No. 00-21, Revenue Arrangements with Multiple Deliverables [Superseded by FASB Codification on 9/15/09].EITF 00-21 requires that the Company assess whether the different elements qualify for separate accounting.The Company has vendor-specific objective evidence of fair value for each element, and each element has value to each customer on a standalone basis so they each qualify for separate accounting.The various elements are recognized as revenue as follows: Professional user charges are license fees for the right to use the software and are recognized based on a fixed monthly fee for hosting services performed over the duration of the contract. Software consulting revenue is from time and materials service contracts and other services and is recognized as services are provided based on the relative fair value of this element. 8 Web page maintenance is revenue for software support and reporting compliance services provided on a consistent monthly basis, and revenue is recognized on a monthly basis based on the relative fair value of this element. Revenue for user fees and connectivity are generated from hosting services that allow customers to monitor and analyze their trading and data usage.Revenue for user fees are based on fixed connection fees incurred from providing hosting services and revenue for connectivity charges are based on fees for actual trading activity. Advertising Costs Advertising costs are expensed as incurred. Advertising costs for the year ended December 31, 2008 and 2007 were $53,998 and 37,561, respectively. Software Development Costs The Company capitalizes its software development costs consistent with the provisions of American Institute of Certified Public Accountants (“AICPA”) Statement of Position (“ SOP”) 98-1, Accounting for the Costs of Computer Software Developed or Obtained for Internal Use. Costs incurred during the preliminary project stage are expensed as incurred, while application stage projects are capitalized. The costs capitalized during the application stage are generally related to consulting services directly associated with the development of the software. For the years ended December 31, 2007 and 2008, the Company did not determine any costs to be capitalized. Amortization of any future capitalized costs would commence once the related software is placed in service and would be amortized using the straight-line method over the estimated useful life of the software. 9 EXX.com, LLC Notes to Financial Statements 2.Equipment As of December 31, 2008 and 2007, equipment consisted of the following: 20082007 Computer Equipment Accumulated Depreciation ­­( 118,352) (99,633) 106,31085,200 Depreciation expense for the years ended December 31, 2008 and 2007 was $45,019 and $46,075, respectively.Included in the depreciation expense figures is the amortization of equipment under capital lease for the years ended December 31, 2008 and 2007 in the amounts of $25,199 and $33,775 respectively. 10 3. Loans Payable The Company received short term borrowings from several parties during 2008, which had a balance of $174,815 at December 31, 2008.No interest is due on $70,388 of these borrowings, which are due to related parties (see Note Included in the balance above is a loan payable due to an LLC at December 31, 2008 in the amount of $104,227 which includes accrued interest at 8% per annum.The principal and accrued but unpaid interest on this loan is due on June 13, 2010.The loan carries a default rate of 18% upon default of payment or other event of default. EXX.com, LLC Notes to Financial Statements 4.Related Party Transactions The majority of EXX.com's revenue comes from Divine Capital Markets, LLC (“Divine Capital”).The sole members of EXX.com are principals in Divine Capital. The total revenue earned from Divine Capital for the years ended
